FARMER, Judge.
The sole issue requiring discussion concerns the order dismissing the negligence action against real estate broker Kathy Baldwin. We reverse that order because there was no determination on the merits as to whether Baldwin’s statements constituted negligent misrepresentations. See Bush v. Palermo Realty, Inc., 443 So.2d 104 (Fla. 4th DCA 1983). On remand, the trial court is authorized and directed to consider only the claim solely against Kathy Baldwin on the merits. In so doing the court may make its determination on the basis of the evidence already adduced at the earlier trial, or it may take such additional evidence as it believes necessary and proper to make a final decision on the merits of the negligent misrepresentation claim.
In all other respects, we affirm on all issues raised on this appeal.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH DIRECTIONS.
GLICKSTEIN, C.J., and WARNER, J., concur.